OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                       P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

                 OFF0C0AL BUSINESS^
                 STATE ©F TEXAS/fcSf11                               9   Ujj *   •^feWH.

                 PENALTY FOR $jj>^ 5                                 02 im
                                                                                            WTNEV BOWES


                                                                                           $ ©@.286
  12/15/2014 PRIVATE USE Iff ^fe                                    0004279596              DEC 1 8 2014
  HATCHER, CHARLES LEWISF*^ *                          y. -,i. nu. C-297-010337-0382814-F
  On this day, the applica                       -. S $                                    WR-9,727-30
                                                 •PilSf^Habeas Corpus has been received
  and presented to the
                                                                                  Abel Acosta, Clerk

                                  HARLES LEWIS HATCHER
                                TARRANT COUNTY JAIL - TDC # 0014997ttNi<                                   ,
                                100 N.LAMAR                                                                j
                                FORT WORTH, TX 76102                                                       I



H3B, 7 6 1 9 S
                                 l|l|i!i'''|l'il|l|,'"-|'l"'llll'ili"|'nl|)|M'i",l,!lllll